In a proceeding pursuant to CPLR article 78, inter alia, to compel respondents to reinstate petitioner to her former position as a tenured teacher, the appeal is from a judgment of the Supreme Court, Rockland County, dated June 8, 1977, which dismissed the proceeding as barred by the four-month Statute of Limitations (see CPLR 217). Judgment affirmed, without costs or disbursements. Appellant’s right to relief is barred by the four-month Statute of Limitations (see CPLR 217), even if computed from September 16, 1976, the date she was relieved as a substitute teacher, since, in her verified reply, she admits that: "When petitioner was rehired in September of 1976, she first became aware that in fact, respondents had not complied with the provisions of the Education Law in abolishing positions in good faith.” This article 78 proceeding was not commenced until January 28 or 31, 1977. Hopkins, J. P., Rabin, Shapiro and O’Connor, JJ., concur.